Exhibit 10.4
AMENDED AND RESTATED
SENIOR MANAGEMENT AGREEMENT
BY AND BETWEEN
HURON CONSULTING GROUP INC.
AND
MARY M. SAWALL

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SENIOR MANAGEMENT AGREEMENT
     AMENDED AND RESTATED SENIOR MANAGEMENT AGREEMENT (the “Agreement”),
effective as of January 1, 2010 (the “Effective Date”), by and between Huron
Consulting Group Inc., a Delaware corporation (“Huron”), and Mary M. Sawall
(“Executive”).
PRELIMINARY RECITALS
     A. WHEREAS, Huron and its affiliates are engaged in the business of
providing diversified business consulting services (the “Business”). For
purposes of this Agreement (except where the context contemplates otherwise),
the term the “Company” shall include Huron, its subsidiaries and assignees and
any successors in interest of the Company and its subsidiaries;
     B. WHEREAS, Huron and Executive previously entered into a Senior Management
Agreement effective as of January 1, 2009 (the “Prior Agreement”); and
     C. WHEREAS, the Company currently employs Executive and desires to continue
to employ Executive from and after the Effective Date, and Executive desires to
continue to be so employed by the Company, as set forth herein, and the parties
desire to amend and restate the Prior Agreement, as set forth below, which
amendment and restatement is intended to incorporate all prior amendments into
one document and to make other applicable changes.
     NOW, THEREFORE, in consideration of the premises, the mutual covenants of
the parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
     1. Employment.
          1.1 Title and Duties. The Company agrees to continue to employ
Executive, and Executive agrees to accept such continuing employment with the
Company, as managing director and Vice President of Human Resources for the
Employment Period, in accordance with the terms and conditions of this
Agreement. During the Employment Period, Executive shall have such
responsibilities, duties and authorities as are customarily assigned to such
position and shall render such services or act in such capacity for the Company
and its affiliates, as Huron’s Chief Executive Officer (the “CEO”) shall from
time to time direct. Executive shall perform the duties and carry out the
responsibilities assigned to Executive, to the best of Executive’s ability, in a
trustworthy and businesslike manner for the purpose of advancing the business of
the Company and its affiliates. Executive shall engage in travel as reasonably
required in the performance of Executive’s duties. Executive acknowledges that
Executive’s duties and responsibilities hereunder will require Executive’s full
business time and effort and agrees that, during the Employment Period,
Executive will not engage in any other business activity or have any business
pursuits or interests which materially interfere or conflict with the
performance of Executive’s duties hereunder; provided that Executive may, with
the approval of the General Counsel and the CEO or his designee, serve on the
board of other corporations or charitable organizations and engage in charitable
activities, community affairs, and teaching.

 



--------------------------------------------------------------------------------



 



          1.2 Employment Period. The employment of Executive under this
Agreement shall continue from and after the Effective Date and shall continue
through the first anniversary of the Effective Date (the “Initial Period”).
Commencing on the first anniversary of the Effective Date and on each
anniversary thereafter, the employment of Executive under this Agreement shall
automatically renew and extend for an additional year, unless one of the parties
shall deliver to the other sixty (60) days’ advance written notice of the
cessation of such automatic renewal. “Employment Period” shall mean the Initial
Period and any automatic extensions of Executive’s employment under this
Agreement. Notwithstanding anything to the contrary contained herein, the
Employment Period is subject to termination prior to the date of expiration
thereof pursuant to this Section 1.2 and Sections 1.3, 1.4 and 1.5.
          1.3 Termination Upon Death. If Executive dies during the Employment
Period, Executive’s employment shall automatically terminate on the date of
Executive’s death.
          1.4 Termination by the Company.
     (a) The Company may terminate Executive’s employment hereunder upon written
notice to Executive as described in Section 10.5. Such termination shall be
effective upon the date notice of such termination is given pursuant to
Section 10.5 unless such notice shall otherwise provide.
     (b) For purpose of this Agreement, “Cause” means the occurrence of any of
the following events, as determined in the reasonable good faith judgment of the
CEO:
     (i) the failure of Executive to perform Executive’s material duties (unless
such failure relates to any disability, sickness or injury of Executive) which
failure continues for twenty (20) days after the Company has given written
notice to Executive specifying in reasonable detail the manner in which
Executive has failed to perform such duties and affording opportunity to cure;
     (ii) commission by Executive of an act or omission (A) constituting (x) a
felony, (y) dishonesty with respect to the Company or (z) fraud, or (B) that
(x) could reasonably be expected to adversely and materially affect the
Company’s business or reputation, or (y) involves moral turpitude;
     (iii) the breach, non-performance or non-observance of any of the material
terms of this Agreement (other than a breach, non-performance or non-observance
described in clause (i) of this Section 1.4(b)), or any other agreement to which
Executive and the Company are parties, by Executive, if such breach,
non-performance or non-observance shall continue beyond a period of twenty
(20) days immediately after written notice thereof given by the Company to
Executive; or
     (iv) any breach, non-performance or non-observance of any of Sections 6.3,
6.4, or 6.5 of this Agreement; provided that if such conduct occurs while
Executive is employed hereunder, the Company shall allow Executive an
opportunity for a hearing before Huron’s Board of Directors (the “Board”) prior
to any termination of Executive for Cause.

 



--------------------------------------------------------------------------------



 



     (c) Executive shall be deemed to have a “Permanent Disability” for purposes
of this Agreement if Executive is eligible to receive benefits under the
Company’s long-term disability plan then covering Executive.
          1.5 Termination by Executive. Except as otherwise provided herein,
Executive shall give sixty (60) days’ notice to the Company prior to the
effectiveness of any resignation of Executive’s employment with the Company. If
the Company gives notice to Executive that, during the Employment Period,
Executive’s primary location of employment with the Company will change to a
location that is more than seventy-five (75) miles from Executive’s primary
location of employment with the Company in Chicago, Illinois, if the Company
does not rescind (or otherwise cure) such requirement within the sixty (60) day
period following such notice, and if Executive resigns her employment within
thirty (30) days after the end of such sixty (60) day cure period, then
Executive’s resignation shall be deemed for “Good Reason.” The Company and
Executive agree that a relocation of more than seventy-five (75) miles from
Executive’s primary location of employment in Chicago, Illinois would be a
material adverse change in Executive’s employment with the Company.
     2. Compensation.
          2.1 Base Salary. As consideration for the services of Executive
hereunder, the Company shall pay Executive an annual base salary (the “Base
Salary”), payable in accordance with the Company’s customary payroll practices
as in effect from time to time. The CEO shall perform an annual review of
Executive’s compensation based on Executive’s performance of Executive’s duties
and the Company’s other compensation policies, provided that Executive’s Base
Salary shall not be reduced without Executive’s consent unless such reduction is
part of a comparable overall reduction for members of senior management. The
term Base Salary shall include any changes to the Base Salary from time to time.
          2.2 Bonus Programs. For each calendar year, Executive shall be
eligible for an annual bonus in an amount determined by the Compensation
Committee of the Board (the “Compensation Committee”) based on Executive’s
performance of Executive’s duties and the Company’s other compensation policies
(the “Annual Bonus”). The actual Annual Bonus paid will be based on Company and
Executive performance. Executive’s right to any bonus payable pursuant to this
Section 2.2 shall be contingent upon Executive being employed by the Company on
the date the Annual Bonus is generally paid to executives of the Company.
     3. Equity Awards. Executive shall generally be eligible to participate in
Huron’s equity plans from time to time, with the amount of any equity awards,
and the terms and conditions under which they are granted, being in the sole
discretion of the Compensation Committee based on Executive’s performance of
Executive’s duties and the Company’s other compensation policies. Such equity
awards shall be subject to the terms of the applicable equity incentive plan of
the Company and granting agreement.
     4. Benefits and Expenses.
          4.1 Benefits. During the Employment Period, Executive shall be
eligible to participate in the various health and welfare benefit plans
maintained by the Company for its similarly-situated key management employees
from time to time, including but not limited to

 



--------------------------------------------------------------------------------



 



paid vacation, medical and dental insurance, and disability and life insurance
at levels as are provided from time to time to similarly-situated executives of
the Company.
          4.2 Business Expenses. During the Employment Period, the Company shall
reimburse Executive for all ordinary, necessary and reasonable travel and other
business expenses incurred by Executive in connection with the performance of
Executive’s duties hereunder, in accordance with the Company policy. Such
reimbursement shall be made upon presentation of itemized expense statements and
such other supporting documentation as the Company may reasonably require. To
the extent that any such reimbursements are taxable to Executive (“Taxable
Reimbursements”), such reimbursements shall be paid to Executive only if (a) the
expenses are incurred and reimbursable pursuant to a reimbursement plan that
provides an objectively determinable nondiscretionary definition of the expenses
that are eligible for reimbursement and (b) the expenses are incurred during the
Employment Period. With respect to any Taxable Reimbursements, the amount of the
expenses that are eligible for reimbursement during one calendar year may not
affect the amount of reimbursements to be provided in any subsequent calendar
year, the reimbursement of an eligible expense shall be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and the right to reimbursement of the expenses shall not be
subject to liquidation or exchange for any other benefit.
     5. Compensation After Termination.
          5.1 Termination For Cause; Resignation Without Good Reason. If,
Executive’s employment is terminated by the Company for Cause or if Executive
resigns her employment other than for Good Reason during the Employment Period
then, except as required by law, the Company shall have no further obligations
to Executive (except payment of the Base Salary accrued through the date of said
termination), and the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants at law or in equity).
          5.2 Termination Without Cause; Resignation For Good Reason.
     (a) If, Executive’s employment is terminated by the Company without Cause
or Executive resigns for Good Reason, then, subject to the terms and conditions
of this Agreement, Executive shall be entitled to receive the following amounts
and benefits:
     (i) Severance pay (“Severance Pay”) in an amount equal six (6) months Base
Salary, which Severance Pay shall be payable to Executive in a lump sum within
sixty (60) days following Executive’s termination of employment;
     (ii) Pro rata vesting of any outstanding equity awards granted to Executive
prior to 2010, notwithstanding anything to the contrary that may be delineated
in any equity plan or equity award agreement; and
     (iii) Continuation of medical benefits for six (6) months upon the same
terms as exist from time to time for active similarly-situated executives of the
Company, which benefits shall be considered part of, and not in addition to, any
coverage required under COBRA.

 



--------------------------------------------------------------------------------



 



     (b) The Company shall have no other obligations under this Agreement or
otherwise for periods from and after Executive’s employment termination date
(except payment of the Base Salary accrued through the date of said
termination), and the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants at law or in equity).
          5.3 Termination Due To Death, Permanent Disability. If Executive’s
employment is terminated due to Executive’s Permanent Disability or if Executive
dies during the Employment Period, then subject to the terms and conditions of
this Agreement, (a) Executive or Executive’s estate, as the case may be, shall
be entitled to receive, in addition to any amounts Executive may be entitled to
receive under the Company’s long-term disability plan or other benefit plans,
payment of Base Salary through the date of termination, and (b) Executive and/or
Executive’s eligible dependents shall receive continuation of medical benefits
upon the same terms as exist immediately prior to the termination of employment
for similarly-situated active executives of the Company for the three (3)-month
period immediately following the termination of employment (which benefits shall
be considered part of, and not in addition to, any coverage required under
COBRA). The Company shall have no other obligations under this Section 5.3 or
otherwise with respect to Executive’s employment from and after the termination
date, and the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants at law or in equity).
          5.4 This Section Intentionally Left Blank
          5.5 Change of Control.
     (a) The provisions of Sections 5.2 and 5.3 hereof to the contrary
notwithstanding but subject to the other terms and conditions of this Agreement,
if (i) Executive is terminated by the Company without Cause or Executive resigns
her employment for CoC Good Reason (defined below) in either case during the
period commencing on a Change of Control (defined below) and ending on the
second anniversary of the Change of Control (such two year period being the
“Protection Period” hereunder), or (ii) Executive reasonably demonstrates that
the Company’s termination of Executive’s employment (or event which, had it
occurred following a Change of Control, would have constituted CoC Good Reason)
prior to a Change of Control was attributable to or intended to facilitate a
Change of Control or was at the request of or instigation of a third party who
was taking steps reasonably calculated to effect a Change of Control (or
otherwise in contemplation of a Change of Control) and a Change of Control
actually occurs within twelve (12) months of such termination or resignation of
Executive (a “Qualifying Termination”), then, subject to the terms and
conditions of this Agreement, Executive shall be entitled to receive the
following payments and benefits:
     (i) an amount in cash equal to the then-prevailing target amount of
Executive’s Annual Bonus (“Target Bonus”) for the year of termination or
resignation multiplied by a fraction, the numerator of which is the number of
completed days of employment by Executive (including the date of termination or
resignation) during the year of termination or resignation and the denominator
of which is 365;

 



--------------------------------------------------------------------------------



 



     (ii) an amount in cash equal to the sum of Executive’s annual Base Salary
and Target Bonus, if any, for the year of termination or resignation; and
     (iii) continuation of medical benefits until the first anniversary of the
date of such termination or resignation upon the same terms as exist for
Executive immediately prior to the termination or resignation date (which
benefits shall be considered part of, and not in addition to, any coverage
required under COBRA).
Following any termination or resignation of Executive’s employment pursuant to
this Section 5.5, the Company shall continue to have all other rights available
hereunder (including, without limitation, all rights under the Restrictive
Covenants and any restrictive covenants set forth in any plan, award and
agreement applicable to Executive, at law or in equity). Subject to Executive’s
execution of the Release described in Section 5.6, the payments described in
clauses (i) and (ii) (“Change of Control Severance Pay”) shall be paid in a lump
sum within sixty (60) days following Executive’s termination or resignation of
employment (or, in the case of a Qualifying Termination that occurs prior to the
Change of Control, within sixty (60) days following the Change of Control). If
the Qualifying Termination occurs prior to a Change of Control, in addition to
the benefits described in clause (iii) of this Section 5.5(a), Executive shall
be paid a lump sum cash payment equal to the difference between (I) the
applicable premium paid by Executive for continuation of medical benefits under
COBRA from the date of the Qualifying Termination through the date of the Change
of Control (the “Pre-CIC Coverage Period”) and (II) the amount of the applicable
premium that would have been paid by Executive for continuation of medical
benefits during the Pre-CIC Coverage Period had the provisions of
Section 5.5(a)(iii) been given effect from the date of the Qualifying
Termination, which payment shall be made in a lump sum within sixty (60) days
following the Change of Control. If (and to the extent) that the benefits
provided pursuant to Section 5.5(a)(iii) are taxable to Executive and are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), the amount of the expenses that are eligible for reimbursement during
one calendar year may not affect the amount of reimbursements to be provided in
any subsequent calendar year, the reimbursement of an eligible expense shall be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and the right to reimbursement of the
expenses shall not be subject to liquidation or exchange for any other benefit.
     (b) Payments and benefits under Section 5.5(a) shall not be subject to
mitigation or offset, except that medical benefits may be offset by comparable
benefits obtained by Executive in connection with subsequent employment. Nothing
in this Section 5.5 is intended to result in duplication of benefits provided by
other provisions of this Agreement.
     (c) Anything set forth in any equity plan, equity award or any other
provision of this Agreement between the Company and Executive to the contrary
notwithstanding, all of Executive’s outstanding equity grants that were awarded
at or prior to the time of the Change of Control shall fully vest upon the
occurrence of a Qualifying Termination.

 



--------------------------------------------------------------------------------



 



     (d) The Change of Control Severance Pay shall be in lieu of the Severance
Pay otherwise for a termination under Section 5.2 of this Agreement and any
other plan or agreement of the Company, whether adopted before or after the date
hereof, which provides severance payments or benefits. For the avoidance of
doubt, Executive shall not be entitled to payments and benefits under both this
Section 5.5 and any other provision of this Section 5 as the result of her
termination of employment.
     (e) If it is determined that any amount, right or benefit paid or payable
(or otherwise provided or to be provided) to Executive by the Company or any of
its affiliates under this Agreement or any other plan, program or arrangement
under which Executive participates or is a party (collectively, the “Payments”),
would constitute an “excess parachute payment” within the meaning of
Section 280G of the Code, subject to the excise tax imposed by Section 4999 of
the Code, as amended from time to time (the “Excise Tax”), then the amount of
the Payments payable to Executive under this Agreement shall be reduced (a
“Reduction”) to the extent necessary so that no portion of such Payments payable
to Executive is subject to the Excise Tax.
     All determinations required to be made under this Section 5.5(e) and the
assumptions to be utilized in arriving at such determination, shall be made by
an independent, nationally recognized accounting firm mutually acceptable to the
Company and Executive (the “Auditor”); provided that in the event a Reduction is
required, Executive may determine which Payments shall be reduced in order to
comply with the provisions of Section 5.5(e); provided, however, that Executive
may not determine such order with respect to any payments that are subject to
Section 409A of the Code. The Auditor shall promptly provide detailed supporting
calculations to both the Company and Executive following any determination that
a Reduction is necessary. All fees and expenses of the Auditor shall be paid by
the Company. All determinations made by the Auditor shall be binding upon the
Company and Executive.
     (f) For purposes of this Agreement, the term “Change of Control” shall be
deemed to have occurred upon the first to occur of the following events:
     (i) any Person becomes the Beneficial Owner, directly or indirectly, of
common stock or voting securities of Huron (not including in the amounts
beneficially owned by such Person any common stock or voting securities acquired
directly from Huron or its Affiliates representing 40% or more of the combined
voting power of Huron’s then outstanding securities; or
     (ii) there is consummated a merger or consolidation of Huron or any direct
or indirect subsidiary of Huron with any Person, other than (A) a merger or
consolidation which would result in the voting securities of Huron outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof) at least 50% of the combined voting
power of the securities of Huron or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, (B) a merger or
consolidation effected to implement a recapitalization of Huron (or similar
transaction) after which no Person other than existing security holders is or

 



--------------------------------------------------------------------------------



 



     becomes the Beneficial Owner, directly or indirectly, of securities of
Huron (not including in the amount Beneficially Owned by such Person any common
stock or voting securities acquired directly from Huron or its Affiliates)
representing 50% or more of the combined voting power of Huron’s then
outstanding securities, or (C) a merger or consolidation of a subsidiary of
Huron that does not represent a sale of all or substantially all of the assets
of Huron; or
     (iii) the shareholders of Huron approve a plan of complete liquidation or
dissolution of Huron (except for a plan of liquidation or dissolution effected
to implement a recapitalization of Huron addressed in (ii) above); or
     (iv) there is consummated an agreement for the sale or disposition of all
or substantially all of the assets of Huron to a Person, other than a sale or
disposition by Huron of all or substantially all of the assets of Huron to an
entity, at least 50% of the combined voting power of the voting securities of
which are owned by shareholders of Huron.
     Notwithstanding the foregoing, a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Huron immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Huron immediately
following such transaction or series of transactions.
     For purposes of this Change of Control definition, (I) “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Exchange Act, (II)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, (III) “Person” shall have the meaning given in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (w) Huron or any of Huron’s direct or
indirect subsidiaries, (x) a trustee or other fiduciary holding securities under
an employee benefit plan of Huron or any of its Affiliates, (y) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(z) a corporation owned, directly or indirectly, by the stockholders of Huron in
substantially the same proportions as their ownership of stock of Huron and (IV)
“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.
     (g) For purposes of this Section 5.5 (and distinguished from “Good Reason”
provided under certain other circumstances under this Agreement), the term “CoC
Good Reason” means the occurrence of any of the following within the twenty-four
(24) month period following a Change of Control (or prior to a Change of Control
in connection with a Qualifying Termination) without the express written consent
of Executive:
     (i) any material breach by the Company of this Agreement;
     (ii) any material adverse change in the status, responsibilities or
position of Executive;
     (iii) any material reduction in Base Salary or Target Bonus, other than in
connection with an across-the-board reduction in Base Salaries applicable in

 



--------------------------------------------------------------------------------



 



like proportions to all similarly-situated executives of the Company and any
direct or indirect parent of the Company;
     (iv) assignment of duties to Executive that are materially inconsistent
with Executive’s position and responsibilities described in this Agreement; and
     (v) requiring Executive to be principally based at any office or location
more than seventy five (75) miles from the current offices of the Company in
Chicago, Illinois.
     Notwithstanding the foregoing provisions of this paragraph (g), Executive’s
termination of employment shall be considered to be on account of CoC Good
Reason only if (A) an event or condition occurs which satisfies the foregoing
provisions of this Section 5.5(g), (B) Executive provides the Company with
written notice pursuant to Section 10.5 that she intends to resign for CoC Good
Reason and such written notice includes (I) a designation of at least one of
Section 5.5(g)(i)-(v) (the “Designated Sections”) which Executive believes is
the basis for CoC Good Reason, and (II) specifically describes the events or
conditions Executive is relying upon to satisfy the requirements of the
Designated Sections, (C) as of the thirtieth (30th) day following the Company’s
receipt of such notice from Executive, such events or conditions have not been
corrected in all material respects, and (D) Executive resigns her employment
within sixty (60) days after the date on which Executive first has actual
knowledge of the occurrence of the events or conditions upon which Executive
relies upon to satisfy any of the Designated Sections.
          5.6 General Release. Executive acknowledges and agrees that
Executive’s right to receive severance pay and other benefits (including
post-termination equity vesting) pursuant to Section 5.2 and 5.5 of this
Agreement (collectively, the “Severance Benefits”) is contingent upon
Executive’s compliance with the covenants, representations, warranties and
agreements set forth in Section 6 of this Agreement and, except for those
payments and benefits required to be made or provided by law or pursuant to the
express terms of a benefit plan (and other than those benefits to be provided
upon death), such Severance Benefits shall be conditioned upon Executive’s
execution and acceptance of the terms and conditions of, and the effectiveness
of, a general release in the standard form used by the Company at the time of
Executive’s termination of employment. (the “Release”); provided, however, that
such Release shall not require Executive to relinquish any rights or claims that
(a) arise after her execution of the Release, (b) relate to indemnification or
liability insurance pursuant to the Company’s insurance plans, bylaws or
applicable law, or (c) cannot be waived by law. If Executive fails to comply
with the covenants set forth in Section 6 or if Executive fails to execute the
Release or revokes the Release during the seven (7)-day period following her
execution of the Release, then Executive shall not be entitled to any Severance
Benefits. The Company shall provide Executive with the Release within five
(5) days following her termination of employment (or, in the case of any
benefits relating to a Qualifying Termination occurring prior to a Change of
Control, within five (5) days following the Change of Control). Executive shall
be entitled to any such Severance Benefits only if the Release has been
executed, is effective and the applicable revocation period has expired no later
than the date as of which such Severance Benefits are to be paid (or provided)
pursuant to this Agreement and if such requirements are not satisfied, Executive
shall not be entitled to any such Severance Benefits.

 



--------------------------------------------------------------------------------



 



     6. Restrictive Covenants and Agreements.
          6.1 Executive’s Acknowledgment. Executive agrees and acknowledges that
in order to assure the Company that it will retain its value and that of the
Business as a going concern, it is necessary that Executive not utilize special
knowledge of the Business and its relationships with customers to compete with
the Company. Executive further acknowledges that:
     (a) the Company is and will be engaged in the Business during the
Employment Period and thereafter;
     (b) Executive will occupy a position of trust and confidence with the
Company, and during the Employment Period, Executive will become familiar with
the Company’s trade secrets and with other proprietary and Confidential
Information concerning the Company and the Business;
     (c) the agreements and covenants contained in this Section 6 and
Sections 7, 8 and 9 are essential to protect the Company and the confidentiality
of its Confidential Information (defined below) and near permanent client
relationships as well as goodwill of the Business and compliance with such
agreements and covenants will not impair Executive’s ability to procure
subsequent and comparable employment; and
     (d) Executive’s employment with the Company has special, unique and
extraordinary value to the Company and the Company would be irreparably damaged
if Executive were to provide services to any person or entity in violation of
the provisions of this Agreement.
          6.2 Confidential Information. As used in this Section 6, “Confidential
Information” shall mean the Company’s trade secrets and other non-public
information relating to the Company or the Business, including, without
limitation, information relating to financial statements, customer identities,
potential customers, employees, suppliers, acquisition targets, servicing
methods, equipment, programs, strategies and information, analyses, marketing
plans and strategies, profit margins and other information developed or used by
the Company in connection with the Business that is not known generally to the
public or the industry and that gives the Company an advantage in the
marketplace. Confidential Information shall not include any information that is
in the public domain or becomes known in the public domain through no wrongful
act on the part of Executive. Executive agrees to deliver to the Company at the
termination of Executive’s employment, or at any other time the Company may
request, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) relating to the Business or the Company or other forms of
Confidential Information which Executive may then possess or have under
Executive’s control.
          6.3 Non-Disclosure. Executive agrees that during employment with the
Company and thereafter, Executive shall not reveal to any competitor or other
person or entity (other than current employees of the Company) any Confidential
Information regarding Clients (as defined herein) that Executive obtains while
performing services for the Company. Executive further agrees that Executive
will not use or disclose any Confidential Information of the Company, other than
in connection with Executive’s work for the Company, until such information
becomes generally known in the industry through no fault of Executive.

 



--------------------------------------------------------------------------------



 



          6.4 Non-Solicitation of Clients. Executive acknowledges that Executive
will learn and develop Confidential Information relating to the Company’s
Clients and relating to the Company’s servicing of those Clients. Executive
recognizes that the Company’s relationships with its Clients are extremely
valuable to it and that the protection of the Company’s relationships with its
Clients is essential.
     Accordingly, and in consideration of the Company’s employment of Executive
and the various benefits and payments provided in conjunction therewith,
Executive agrees that during the Employment Period and for the longer period
(“Restricted Period”) thereafter of (i) the period for which Executive is
entitled to receive severance payments under Section 5.2(a)(i) or, if
applicable, Section 5.5(a)(ii), or (ii) twelve (12) months following termination
of Executive’s employment with the Company for any reason, Executive will not,
whether or not Executive is then self-employed or employed by another, directly
or through another, provide services that are the same or similar to those
services offered for sale and/or under any stage of development by the Company
at the time of Executive’s termination, to any Client of the Company whom
Executive:
     (a) obtained as a Client for the Company; or
     (b) consulted with, provided services for, or supervised the provision of
services for during the twelve (12) month period immediately preceding
termination of Executive’s employment; or
     (c) submitted or assisted in the submission of a proposal for the provision
of services during the six (6) month period immediately preceding termination of
Executive’s employment.
     “Client” shall mean those persons or firms for whom the Company has either
directly or indirectly provided services within the twenty-four (24)-month
period immediately preceding termination of Executive’s employment and therefore
includes both the referral source or entity that consults with the Company and
the entity to which the consultation related. “Client” also includes those
persons or firms to whom Executive has submitted a proposal (or assisted in the
submission of a proposal) to perform services during the six (6) month period
immediately preceding termination of Executive’s employment. For the avoidance
of doubt, for purposes of determining the Restricted Period, the period for
which Executive is entitled to receive severance payments shall be determined
based on the period of Base Salary that is to be paid to Executive as severance
payments, regardless of the period over which the severance pay is actually
paid.
          6.5 Non-Interference with Relationships. Executive shall not at any
time during the Restricted Period directly or indirectly solicit, induce or
encourage (a) any executive or employee or other personnel (including
contractors) of the Company, or (b) any customer, Client, supplier, lender,
professional advisor or other business relation of the Company to leave, alter
or cease his/her/its relationship with the Company, for any reason whatsoever.
Executive shall not hire or assist in the hiring of any executive or employee or
other personnel (including contractors) of the Company for that same time
period, whether or not Executive is then self-employed or employed by another
business. Executive shall not at any time directly or indirectly make
disparaging remarks about the Company.

 



--------------------------------------------------------------------------------



 



          6.6 Modification. If any court of competent jurisdiction shall at any
time deem that the term of any Restrictive Covenant is too lengthy, or the scope
or subject matter of any Restrictive Covenant exceeds the limitations imposed by
applicable law, the parties agree that provisions of Sections 6.3, 6.4 and 6.5
shall be amended to the minimum extent necessary such that the provision is
enforceable or permissible by such applicable law and be enforced as amended.
          6.7 Representations and Warranties. Executive has made full disclosure
to the Company concerning the existence of, and delivered copies of any
documents relating to, any contractual arrangement (including, but not limited
to, any non-compete or non-solicitation agreement) that Executive has with any
current or former employer which agreement purports to be in effect as of the
Effective Date or the dates of Executive’s intended employment with the Company
(other than the Prior Agreement). Executive represents, warrants and covenants
to the Company that (a) Executive is not a party to or bound by any employment
agreement, noncompete, nonsolicitation (of customers or employees),
nondisturbance (of customers, employees or vendors), or confidentiality
agreement with any previous employer or any other person or entity that would be
violated by Executive’s acceptance of this position or which would interfere in
any material respect with the performance of Executive’s duties with the
Company, (b) that Executive will not use any confidential information or trade
secrets of any person or party other than the Company in connection with the
performance of Executive’s duties with the Company, (c) that Executive will not
at any time breach (or threaten to breach) any such agreement with any such
previous employer or any other person or entity during Executive’s employment
with the Company and (d) Executive shall not at any time enter into any
modification of any forgoing such agreement or any new agreement with, waive any
rights of Executive under any agreement with, or acknowledge any amounts due
from Executive to, Executive’s previous employer without first obtaining the
prior written consent of the Company in its sole discretion. Executive shall
hereafter immediately disclose to the Company any knowledge of Executive of a
possible or potential violation of any forgoing such agreement occurring at any
time.
     7. Ownership of Intellectual Property. All intellectual property, ideas,
inventions, writings, software and Confidential Information created or conceived
by Executive alone or with others while employed with the Company that relate to
the Company’s business or clients or work assigned to Executive by the Company
(collectively, “Materials”) constitute “work made for hire” and are the
exclusive property of the Company. If for any reason any Materials cannot
legally constitute a “work made for hire,” then this Agreement shall operate as
an irrevocable assignment and agreement to assign to the Company all right,
title and interest in such Materials. Executive will promptly disclose to the
Company in writing all Materials developed during her employment with the
Company, and Executive will execute such documents as may be necessary to
evidence her assignment(s) of all right, title and interest in Materials to the
Company. If Executive claims ownership in any intellectual property, ideas or
inventions that predate her employment with the Company, then Executive will
disclose such claims in writing to the Company’s Human Resources Department
before commencing any work for the Company.
     8. Effect on Termination. If, for any reason, this Agreement shall
terminate or Executive’s employment with the Company shall terminate, then,
notwithstanding such termination, those provisions contained in this Section 8
and Sections 6, 7, 9 and 10 hereof shall survive and thereafter remain in full
force and effect.

 



--------------------------------------------------------------------------------



 



     9. Remedies.
          9.1 Non-Exclusive Remedy for Restrictive Covenants. Executive
acknowledges and agrees that the covenants set forth in Sections 6.3, 6.4, and
6.5 of this Agreement (collectively, the “Restrictive Covenants”) are reasonable
and necessary for the protection of the Company’s business interests, that
irreparable injury will result to the Company if Executive breaches any of the
terms of the Restrictive Covenants, and that in the event of Executive’s actual
or threatened breach of any such Restrictive Covenants, the Company will have no
adequate remedy at law. Executive accordingly agrees that in the event of any
actual or threatened breach by Executive of any of the Restrictive Covenants,
the Company shall be entitled to immediate temporary injunctive and other
equitable relief, without the necessity of showing actual monetary damages or
the posting of bond. Nothing contained herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages.
          9.2 Arbitration. Except as set forth in Section 9.1, any controversy
or claim arising out of or related to (i) this Agreement, (ii) the breach
thereof, (iii) Executive’s employment with the Company or the termination of
such employment, or (iv) Employment Discrimination, shall be settled by
arbitration in Chicago, Illinois before a single arbitrator administered by the
American Arbitration Association (“AAA”) under its National Rules for the
Resolution of Employment Disputes, amended and restated effective as of
January 1, 2004 (the “Employment Rules”), and judgment on the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.
Notwithstanding the foregoing, Rule R-34 of the AAA’s Commercial Arbitration
Rules amended and restated effective as of September 1, 2007 (instead of Rule 27
of the Employment Rules) shall apply to interim measures. References herein to
any arbitration rule(s) shall be construed as referring to such rule(s) as
amended or renumbered from time to time and to any successor rules. References
to the AAA include any successor organization. “Employment Discrimination” means
any discrimination against or harassment of Executive in connection with
Executive’s employment with the Company or the termination of such employment,
including any discrimination or harassment prohibited under federal, state or
local statute or other applicable law, including the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disability Act, or any similar federal, state or local statute.
          9.3 Prevailing Party. In any lawsuit, arbitration or other proceeding
arising from this Agreement, the non-prevailing party shall pay the reasonable
attorneys’ fees, expert fees and other reasonable costs and expenses of the
prevailing party.
     10. Miscellaneous.
          10.1 Assignment. Executive may not assign any of Executive’s rights or
obligations hereunder without the written consent of the Company. The Company
may assign this Agreement without the consent of Executive. Except as otherwise
expressly provided herein, all covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not. In connection with a Change of Control, the Company
shall cause a successor to the Company to explicitly assume and agree to be
bound by

 



--------------------------------------------------------------------------------



 



this Agreement and any such successor shall explicitly assume and agree to be
bound by this Agreement.
          10.2 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity and without invalidating the
remainder of this Agreement.
          10.3 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same Agreement.
          10.4 Descriptive Headings; Interpretation. The descriptive headings in
this Agreement are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement. The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.
          10.5 Notices. All notices, demands or other communications to be given
under or by reason of the provisions of this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally to the
recipient, (b) sent to the recipient by reputable express courier service
(charges prepaid) or mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid, or (c) transmitted by telecopy to
the recipient with a confirmation copy to follow the next day to be delivered by
overnight carrier. Such notices, demands and other communications shall be sent
to the addresses indicated below:

                      To the Company:   Huron Consulting Group Inc.            
550 West Van Buren Street             Chicago, IL 60607    
 
      Attention:        
 
      Facsimile:  
 
(312) 583-8701    
 
                    To Executive:   Mary M. Sawall             832 Chilton Ln.  
          Wilmette, IL. 6001    

or to such other address or to the attention of such other person as the
recipient party shall have specified by prior written notice to the sending
party. The date in which such notice shall be deemed given shall be (w) the date
of receipt if personally delivered, (x) three (3) business days after the date
of mailing if sent by certified or registered mail, (y) one business day after
the date of delivery to the overnight courier if sent by overnight courier or
(z) the next business day after the date of transmittal by telecopy.
          10.6 Preamble; Preliminary Recitals. The Preliminary Recitals set
forth in the Preamble hereto are hereby incorporated and made part of this
Agreement.
          10.7 Taxes. All compensation payable to Executive from the Company
shall be subject to all applicable withholding taxes, normal payroll withholding
and any other amounts required by law to be withheld.

 



--------------------------------------------------------------------------------



 



          10.8 Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement sets forth the entire understanding of the parties, and
supersedes and preempts all prior oral or written understandings and agreements
with respect to the subject matter hereof, including the Prior Agreement, as
amended.
          10.9 Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Illinois without giving effect to provisions thereof regarding
conflict of laws.
          10.10 No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction will be applied against any
party hereto.
          10.11 Amendment and Waivers. Any provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Executive.
          10.12 Additional Section 409A Provisions. Notwithstanding any
provision contained in this Agreement to the contrary, if (a) any payment
hereunder is subject to Section 409A of the Code, (b) such payment is to be paid
on account of Executive’s separation from service (within the meaning of
Section 409A of the Code) and (c) Executive is a “specified employee” (within
the meaning of Section 409A(a)(2)(B) of the Code), then such payment shall be
delayed, if necessary, until the first day of the seventh month following
Executive’s separation from service (or, if later, the date on which such
payment is otherwise to be paid under this Agreement). With respect to any
payments hereunder that are subject to Section 409A of the Code and that are
payable on account of a separation from service, the determination of whether
Executive has had a separation from service shall be determined in accordance
with Section 409A of the Code. It is the intention of both the Company and
Executive that the benefits and rights to which Executive could be entitled in
connection with termination of employment comply with Section 409A of the Code
and the Treasury Regulations and other guidance promulgated or issued
thereunder, and the provisions of this Agreement shall be construed in a manner
consistent with that intention. If Executive or the Company believes, at any
time, that any such benefit or right does not so comply, it shall promptly
advise the other and shall negotiate reasonably and in good faith to amend the
terms of such benefits and rights such that they comply with Section 409A of the
Code (with the most limited possible economic effect on Executive and on the
Company). Neither the Company nor Executive, individually or in combination, may
accelerate any payment or benefit that is subject to Section 409A of the Code,
except in compliance with Section 409A and the provisions of this Agreement, and
no amount that is subject to Section 409A shall be paid prior to the earliest
date on which it may be paid without violating Section 409A.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the dates written below.

              COMPANY:


HURON CONSULTING GROUP INC.
      By:   James H. Roth         Its: CEO        Date March 2, 2010        
MARY M. SAWALL
      By:   /s/ Mary M. Sawall         Mary M. Sawall        (print name)

2/14/10        Date    

 